THE     ATTORNEY            GENERAI.
                                        OF TEXAS

                                          May 21. 1987
.JlYl.w.mTGx
A-RXEY      GESERAI.




                 Bonorable Lowell C. Halt          Opinion No.      JM-705
                 Criminal District Attorney
                 P. 0. Box 730                     I&: Whether a county is required to
                 Gilmer, Texas 75644               reimburse a stare-supported public
                                                   hospital for indigent health care of
                                                   a resident of that county

                 Dear Mr. Halt:

                      You ask whether a county that does not have a public hospital and
                 is not located within a hospital district is required to reimburse The
                 University of Texas Health Center at Tyler for health care of an
                 indigent resident of the county who was treated at the Eealth Center
                 for a heart condition. You advise us that the person was referred by
                 the county’s “contract doctor* to the Health Center for care.

                      Title 2 of the Indigent Health Care and Treatment Act, article
                 4438f, V.T.C.S., applies to and determines health care services and
                 assistance for a person who does not reside in the area that a public
                 hospital or hospital district has a legal obligation to serve. Art.
                 4438f. 52.01. Each county shall provide the health care assistance
                 prescribed by Title. 2 to each eligible resident of that county who
                 does nor reside within an area served by a public hospital or hospital
                 district. Id. 152.02,~3.01. A county may arrange co provide health
                 care servicethrough     a local health department, a publicly owned
                 facility, a contract with a private provider, or through the purchase
                 of insurance for eligible residents. Id. $3.02. Also, a county may
                 select one or more providers of health care services and, when
                 medically appropriate, require its indigent residents to obtain care
                 from a mandated provider. Id. 03.03. Except as otherwise provided by
                 Title 2, and assuming thz       there has been compliance with the
                 requirements of that title concerning the provision of health care
                 services by mandated providers and notification of and approval from
                 the county for emergency and nonemergency services, a county is
                 responsible for either paying for or for providing health care
                 services for which payment is not otherwise available. -2      See Id
                  513.03. 3.04, 3.05, 4.01(d).

                       A county is not liable under Title 2 for health care services
                  provided by a hospital to an eligible resident of the county if the
                  hospital providing the services has a Hill-Burton or state-mandated




                                                   p. 3261
Honorable Lowell C. Bolt - Page 2   (JM-705)




obligation to provide free services and the hospital is in
noncompliance with the obligation. Id. 14.01(c). Also, a county is
not liable under Title 2 for the coTof     a mandatory health service
that is in excess of the payment standards for that service
established by the Texas Department of Human Services or in excess of
the limitation for each year prescribed by section 4.03 for each
                                  See id. 94.02.
eligible resident of the county. --

     In summary, and subject to the provisos and limitations In Title
2, a county is liable for payment for health care services provided
under Title 2 by any provider to an eligible resident of the county
who does not reside in an area served by a public hospital or hospital
district.

     It has been suggested that heart disease is a chest disease and,
therefore, that the state. instead of the county, Is responsible by
statute for the expanse of treatment of a heart condition provided at
The University of Texas Health Center at Tyler for an indigent
resident of a county that does not have a public hospital or hospital
district. It is our opinion that the legislature has not provided
that the medical care of indigent patients with heart disease is an
expense to be paid by the Tyler Eealth Center out of state funds.

     The hospital in question originally was a state tuberculosis
hospital which treated only tuberculosis cases.         In 1977, the
legislature transferred the East Texas Chest Hospital to the Board of
Regents of The University of Texas System with authority to change its
name and use it as a teaching hospital. See V.T.C.S. art. 3201a-4.
112, 5. The name was changed to The University of Texas Health Center
at Tyler. Sections 1 and 7 of article 3201a-4 state the legislature's
intention that the hospital continue to serve as a state tuberculosis
hospital under the terms and provisions of the Texas Tuberculosis
Code, article 4477-11, V.T.C.S., and that The University of Texas
System provide and pay for the care and treatment     of tuberculosis
patients in that hospital out of funds appropriated by the legislature
for the hospital to use for that purpose. Section 6 of article
32Ola-4 provides also that:

             It shall continue to be the policy of the State
          of Texas to provide a program of treatment of the
          citizens of this state who are affected with chest
          diseases, and in pursuance of that policy the East
          Texas Chest Hospital shall among other functions
          continue to serve as the primary facility in this
          state to conduct research, develop diagnostic and
          treatment techniques and procedures, provide
          training and teaching programs, and provide diag-
          nosis and treatment for both inpatients and out-
          patients with respect to all chest diseases.




                              p. 3262
     Honorable Lowell C. Ilolt- Page 3   (JM-705)



C




          Section 9 of the Texas Tuberculosis Code provides in part that:

                  Patients admitted co       state   chest   hospitals
               shall be two (2) classes:

                  (1)   Indigent public patients and

                  (2) Non-indigent public patients.

                  (a) Indigent public patients are those who
               possess no property of any kind nor have anyone
               legally responsible for their support, and who are
               unable to reimburse the state. This class shall
               be supported at the expense of the state.

           It is our opinion, however, that the provisions of the Texas
     Tuberculosis Code only apply to the care and treatment of persons with
     tuberculosis. Senate Bill No. 868 of the Sixty-sixth Legislature in
     1979 amended section 9 of the Code by changing the name "tuberculosis
     hospitals" to "chest hospitals." The caption of Senate Bill No. 868
     describes that bill as "an Act relating to the diagnosis and care of
     parsons having tuberculosis." Section 2 of the Tuberculosis Code
     expressly states that "[IIt is the purpose of this Code to provide
,-   care and treatment for those afflicted with turberculosis, to
     facilitate their hospitalization. and to enable them to obtain needed
     care .n

          We conclude that the provisions of the Tuberculosis Code.
     including section 9, are applicable to the treatment of persons with
     tuberculosis and do not apply to the treatment of heart conditions,
     regardless of whether "heart conditions" might properly be called
     "chest diseases" in other contexts. Under both article 3201a-4 and
     the Tuberculosis Code, the treatment of tuberculosis patients in the
     Health Center at Tyler is an expense of the Health Center to be paid
     from state funds. Neither of those statutes nor any other statute of
     which we are aware mandates treatment at the Health Center at state
     expense for indigent persons suffering from a heart condition. Hence,
     a county that arranges for care of a heart condition for its indigent
     resident at the Health Center is responsible for payment for such
     services under Title 2 of the Indigent Health Care and Treatment Act.

                                   SUMMARY

                    A county which Is liable for health cara
               assistance under Title 2 of the Indigent Health
               Care and Treatment Act is responsible for paying
               for or for providing health care services for which
               payment is not otherwise available. The statutes
               providing for care and treatment of tuberculosis in




                                     p. 3263
Eonorable Lowell C. Halt - Page 4      (JM-705)



                                                                    --Y


          The University of Texas Health Center at Tyler for
          indigent patients at state expense do not apply to
          heart conditions. A county which arranges for care
          at the Health Center for a heart condition of an
          indigent residenr is responsible for paying the
          Health Center for treatment of the heart condition.




                                        JIM     MATTOX
                                        Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARYXZLLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLET
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                                                                    -_




                              p. 3264